DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s Application filed on 12/23/2019
Claims 1-17 are pending. Claims 1, 7, and 13 are independent.

Priority
Acknowledgment is made of applicant's claim for priority as a continuation of U.S. Application No. 16/424,001 filed on May 28, 2019 which in turn claims priority to U.S. Provisional Patent Application No. 62/677431 filed on May 29, 2018.

Information Disclosure Statement
The information disclosure statements filed 12/23/2019, 2/28/2020, and 3/11/2021. The corresponding PTO-1449s have been electronically signed as attached.

Drawings
The drawings, filed 12/23/2019, are considered in compliance with 37 CFR 1.81 and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims  1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  applicant, regards as the invention.

Regarding claim 1, the claim recites on lines 21-22, “determine a conversion rule from the data pattern model for each of the mapping context associated with the data quality requirement” as well as in lines 26-27, “obtain the conversion rule determined for each of the mapping context associated with the data quality requirement.” (Emphasis added). It is unclear and indefinite if the scope of the claim is to a single “mapping context” or multiple/plurality of “mapping contexts” as the claim uses a combination of plural inclusive language (i.e. “for each of”) and singular language (i.e. singular “context” as opposed to plural “contexts”). Therefore, the scope of the claim is indefinite as to whether the scope of these “determine” and ”obtain” operations include plural “mapping contexts”. The claim earlier introduces “determine at least one mapping context…” so examiner would suggest correcting the language to match in antecedent basis as for instance, “determine a conversion rule form the data pattern model for each of the at least one mapping contexts…” and “obtain the conversion rule determined for each of the at least one mapping contexts…”
Independent claims 7 and 13 recite equivalent limitations as above in claim 1 and therefore are indefinite for the same reasons as given in claim 1.
Dependent claims 2-6, 8-12, and 14-17 inherit the same indefiniteness as in their respective parent independent claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 5, 7, 11, 13, and 17 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 6, 8, 13, 15, and 20 of U.S. Patent No. 10,558,629 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,558,629 entirely anticipate the instant claims 1, 5, 7, 11, 13, and 17. The comparison below shows how the patented claims entirely anticipate the instant claims:
Instant Claims
U.S. Patent No. 10,558,629
1. A system comprising: 
a processor; 
a data profiler coupled to the processor, the data profiler to 

[These bolded limitations in the patent here anticipate/map to the below “sort” operation reciting such aspects of the data quality requirement and target data]



implement an artificial intelligence component to: 

sort target data associated with a data quality requirement relevant for data management operations into a data cascade, the data cascade to include a plurality of attributes pertaining to the target data, 

each of the attributes from the plurality of attributes being associated with the data quality requirement, wherein the data cascade includes information about an attribute from the plurality of attributes that is linked to another attribute from the plurality of attributes in a sequential manner; 

and identify a combination of attributes from the plurality of attributes for generating a data pattern model, the combination including at least one attribute usable for generating the data pattern model; 

a data mapper coupled to the processor, the data mapper to: 

implement a first cognitive learning operation to: 

determine at least one mapping context associated with the data quality requirement from the data cascade and the data pattern model, the mapping context to include a pattern value from the data pattern model and at least one attribute from the data cascade; and  80D18-315-03611-51-USPATENT APPLICATION 

determine a conversion rule from the data pattern model for each of the mapping context associated with the data quality requirement; and 

a data cleanser coupled to the processor, the data cleanser to: 

obtain the data pattern model for each attribute associated with the data quality requirement; 

obtain the conversion rule determined for each of the mapping context associated with the data quality requirement; 

establish a data harmonization model corresponding to the data quality requirement by performing a second cognitive learning operation on the obtained data pattern model domain and the obtained conversion rule; 













and generate a data cleansing result corresponding to the data quality requirement, the data cleansing result comprising the data harmonization model relevant for addressing the data quality requirement.
1. A system comprising: 
a processor;
 a data profiler coupled to the processor, the data profiler to: 

receive a query from a user, the query to indicate a data quality requirement relevant for data management operations; 

obtain target data from a plurality of data sources associated with the data quality requirement; and 

implement an artificial intelligence component to: 

sort the target data [note target data associated with  quality requirement for management operations above] into a data cascade, the data cascade to include a plurality of attributes identified by the artificial intelligence component for the target data, 

each of the attributes from the plurality of attributes being associated with the data quality requirement, wherein the data cascade includes information about an attribute from the plurality of attributes that is linked to another attribute from the plurality of attributes in a sequential manner; 

and identify a combination of attributes from the plurality of attributes for generating a data pattern model, the combination including at least one attribute 3PATENTAtty Docket No.: Dl 8-315-03611-00-us App. Ser. No. 16/424,001 usable for generating the data pattern model; 

a data mapper coupled to the processor, the data mapper to: 

implement a first cognitive learning operation to: 

determine at least one mapping context associated with the data quality requirement from the data cascade and the data pattern model, the mapping context to include a pattern value from the data pattern model and at least one attribute from the data cascade; and 

determine a conversion rule from the data pattern model for each of the mapping context associated with the data quality requirement; and 

a data cleanser coupled to the processor, the data cleanser to: 

obtain the data pattern model for each attribute associated with the data quality requirement; 

obtain the conversion rule determined for each of the mapping context associated with the data quality requirement; 

establish a data harmonization model corresponding to the data quality requirement by performing a second cognitive learning operation on the obtained data pattern model domain and the obtained conversion rule;

determine a data harmonization index indicative of a level of harmonization achieved in the target data, wherein the data harmonization index provides a quantitative measure of the quality of target data achieved through the selection of the data pattern model, the conversion rule, and the data harmonization model;  4PATENTAffy Docket No.: Dl 8-315-03611-00-US App. Ser. No. 16/424,001 

modify at least one of the data pattern model, the conversion rule, and the data harmonization model based on the data harmonization index; 

and generate a data cleansing result corresponding to the data quality requirement, the data cleansing result comprising the data harmonization model relevant for resolution to the query. [where as above the query indicates the data quality requirement]
The system as claimed in claim 1, wherein the system is to further establish a profiling library, by associating the plurality of attributes included in the data cascade, the mapping context for each attribute, the conversion rule for each mapping context, and the data harmonization model with the data quality requirement.
6. The system as claimed in claim 1, wherein the system is to further establish a profiling library, by associating the plurality of attributes included in the data cascade, the mapping context for each attribute, the conversion rule for each mapping context, and the data harmonization model with the data quality requirement.
7. A method comprising:

[These bolded limitations in the patent here anticipate/map to the below “sort” operation reciting such aspects of the data quality requirement and target data]




implementing, by a processor, an artificial intelligence component to: 82D18-315-03611-51-USPATENT APPLICATION sort target data associated with a data quality requirement relevant for data management operations into a data cascade, the data cascade to include a plurality of attributes pertaining to the target data, 

each of the attributes from the plurality of attributes being associated with the data quality requirement, 


wherein the data cascade includes information about an attribute from the plurality of attributes that is linked to another attribute from the plurality of attributes in a sequential manner; and 

identify a combination of attributes from the plurality of attributes for generating a data pattern model, the combination including at least one attribute usable for generating the data pattern model; 

implementing, by the processor, a first cognitive learning operation to: 

determine at least one mapping context associated with the data quality requirement from the data cascade and the data pattern model, the mapping context to include a pattern value from the data pattern model and at least one attribute from the data cascade; and 

determine a conversion rule from the data pattern model for each of the mapping context associated with the data quality requirement; 


obtaining, by the processor, the data pattern model for each attribute associated with the data quality requirement;

obtaining, by the processor, the conversion rule determined for each of the mapping context associated with the data quality requirement;  83D18-315-03611-51-USPATENT APPLICATION 

establishing, by the processor, a data harmonization model corresponding to the data quality requirement by performing a second cognitive learning operation on the obtained data pattern model domain and the obtained conversion rule; 












and generating, by the processor, a data cleansing result corresponding to the data quality requirement, the data cleansing result comprising the data harmonization model relevant for addressing the data quality requirement.
8. A method comprising: 

receiving, by a processor, a query from a user, the query being indicative of a data quality requirement for data management operations; 

obtaining, by the processor, target data from a plurality of data sources associated with the data quality requirement; 

implementing, by the processor, an artificial intelligence component to sort the target data [note target data associated with  quality requirement for management operations above] into a data cascade, the data cascade to include a plurality of attributes identified by the artificial intelligence component for the target data, 

each of the attributes from the plurality of attributes being associated with the data quality requirement, 

wherein the data cascade includes information about an attribute from the plurality of 6PATENTAnty Docket No.: Dl 8-315-03611-00-US App. Ser. No. 16/424,001 attributes that is linked to another attribute from the plurality of attributes in a sequential manner; 

identifying a combination of attributes from the plurality of attributes for generating a data pattern model, the combination including at least one attribute usable for generating the data pattern model; 

implementing, by the processor, a first cognitive learning operation to 

determine at least one mapping context associated with the data quality requirement from the data cascade and the data pattern model, the mapping context to include a pattern value from the data pattern model and at least one attribute from the data cascade; 

determining, by the processor, a conversion rule from the data pattern model for each of the mapping context associated with the data quality requirement; 


obtaining, by the processor, the data pattern model for each attribute associated with the data quality requirement; 

obtaining, by the processor, the conversion rule determined for each of the mapping context associated with the data quality requirement; 

establishing, by the processor, a data harmonization model corresponding to the data quality requirement by performing a second cognitive learning operation on the obtained data pattern model domain and the obtained conversion rule, 

determining a data harmonization index indicative of a level of harmonization achieved in the target data, wherein the data harmonization index provides a quantitative7PATENTAffy Docket No.: Dl 8-315-03611-00-US App. Ser. No. 16/424,001measure of the quality of target data achieved through the selection of the data pattern 
modifying at least one of the data pattern model, the conversion rule, and the data harmonization model based on the data harmonization index; 

and generating, by the processor, a data cleansing result corresponding to the data quality requirement, the data cleansing result comprising the data harmonization model relevant for resolution to the query. [where as above the query indicates the data quality requirement]
The method as claimed in claim 7, wherein the method further comprises establishing a profiling library, by associating the plurality of attributes included in the data cascade, the mapping context for each attribute, the conversion rule for each mapping context, and the data harmonization model with the data quality requirement.
13. The method as claimed in claim 8, wherein the method further comprises establishing a profiling library, by associating the plurality of attributes included in the data cascade, the mapping context for each attribute, the conversion rule for each mapping context, and the data harmonization model with the data quality requirement.
13. A non-transitory computer readable medium including machine readable instructions that are executable by a processor to: 


[These bolded limitations in the patent here anticipate/map to the below “sort” operation reciting such aspects of the data quality requirement and target data]


implement an artificial intelligence component to: 

sort target data associated with a data quality requirement relevant for data management operations into a data cascade,

 the data cascade to include a plurality of attributes pertaining to the target data, 


each of the attributes from the plurality of attributes being associated with the data quality requirement, 



wherein the data cascade includes information about 85D18-315-03611-51-USPATENT APPLICATION an attribute from the plurality of attributes that is linked to another attribute from the plurality of attributes in a sequential manner; and 

identify a combination of attributes from the plurality of attributes for generating a data pattern model, the combination including at least one attribute usable for generating the data pattern model; 

implement a first cognitive learning operation to: determine at least one mapping context associated with the data quality requirement from the data cascade and the data pattern model, the mapping context to include a pattern value from the data pattern model and at least one attribute from the data cascade; and 

determine a conversion rule from the data pattern model for each of the mapping context associated with the data quality requirement; 

obtain the data pattern model for each attribute associated with the data quality requirement; 

obtain the conversion rule determined for each of the mapping context associated with the data quality requirement; 

establish a data harmonization model corresponding to the data quality requirement by performing a second cognitive learning operation on the obtained data pattern model domain and the obtained conversion rule; 













and 86D18-315-03611-51-USPATENT APPLICATIONgenerate a data cleansing result corresponding to the data quality requirement, the data cleansing result comprising the data harmonization model relevant for addressing the data quality requirement.

15. A non-transitory computer readable medium including machine readable instructions that are executable by a processor to: 

receive a query from a user, the query being indicative of a data quality requirement associated with data management operations; 

target data from a plurality of data sources associated with the data quality requirement; 

implement an artificial intelligence component to 

sort the target data  [note target data associated with  quality requirement for management operations above] into a data cascade, 

the data cascade to include a plurality of attributes identified by the artificial 9PATENTAtny Docket No.: Dl 8-315-03611-00-USApp. Ser. No. 16/424,001intelligence component for the target data, 

each of the attributes from the plurality of attributes being associated with the data quality requirement, 


wherein the data cascade includes information about an attribute from the plurality of attributes that is linked to another attribute from the plurality of attributes in a sequential manner; 

identify a combination of attributes from the plurality of attributes for generating a data pattern model, the combination including at least one attribute usable for generating the data pattern model;

implement a first cognitive learning operation to determine at least one mapping context associated with the data quality requirement from the data cascade and the data pattern model, the mapping context to include a pattern value from the data pattern model and at least one attribute from the data cascade; 

determine a conversion rule from the data pattern model for each of the mapping context associated with the data quality requirement; 

obtain the data pattern model for each attribute associated with the data quality requirement; 

obtain the conversion rule determined for each of the mapping context associated with the data quality requirement; 

establish a data harmonization model corresponding to the data quality requirement by performing a second cognitive learning operation on the obtained data pattern model domain and the obtained conversion rule;  10PATENTAffy Docket No.: Dl 8-315-03611-00-US App. Ser. No. 16/424,001 

determine a data harmonization index indicative of a level of harmonization achieved in the target data, 

modify at least one of the data pattern model, the conversion rule, and the data harmonization model based on the data harmonization index; 

and generate a data cleansing result corresponding to the data quality requirement, the data cleansing result comprising the data harmonization model relevant for resolution to the query. [where as above the query indicates the data quality requirement]
The non-transitory computer-readable medium of claim 13, wherein the processor is to further establish a profiling library, by associating the plurality of attributes included in the data cascade, the mapping context for each attribute, the conversion rule for each mapping context, and the data harmonization model with the data quality requirement.
20. The non-transitory computer-readable medium of claim 15, wherein the processor is to further establish a profiling library, by associating the plurality of attributes included in the data cascade, the mapping context for each attribute, the conversion rule for each mapping context, and the data harmonization model with the data quality requirement.



Claims 2, 3, 8, 9, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,558,629 in view of Marrelli et al., U.S. 
Regarding claims 2, 8, and 14 U.S. Patent 10,558,629 teaches The system/method/medium as claimed in claim 1, 7, or 13. The claims 2, 8, and 14 differ from claims 1, 7, or 13 herein in that it fails to disclose wherein each of the attributes from the plurality of attributes includes a measurable factor, which defines a condition for processing the data quality requirement. Marrelli further teaches this limitation as in [0040], [0043]-[0046], and [0060] where attributes/fields include measurable factors including accuracy, etc. which defines conditions for data quality requirements. Therefore, it would have been obvious to modify claims 1, 7, or 13 of U.S. Patent No. 10,558,629 to include attribute with measurable factors for conditions of data quality requirements. One having ordinary skill in the art would have been motivated to make such a modification to provide a quantitative analysis of data quality on various measurable dimensions as per the teachings of Marrelli. 
Regarding claims 3, 9, and 15 U.S. Patent 10,558,629 teaches The system/method/medium as claimed in claim 1, 7, or 13. The claims 3, 9, and 15 differ from claims 1, 7, or 13 herein in that it fails to disclose wherein the data pattern model includes a model for linking multiple datasets with each other, wherein one dataset leads to another, when a set of specified conditions defined by the data pattern model is fulfilled. Marrelli further teaches this limitation as in [0102]-[0107] and [0134] where data model mappings include desired information to link source and target data sets in the model based on conditions of the model and mappings. Therefore, it would have been obvious to modify claims 1, 7, or 13 of U.S. Patent No. 10,558,629 to include the model linking multiple datasets based on specified conditions of the model. One having ordinary skill in the art would have been motivated to make such a modification to provide a model mapping source to target datasets for linking and migration of data between disparate data storage systems.

Claims 4, 6, 10, 12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,558,629 in view of Karpistsenko et al., U.S. Patent Pub. No. 2014/0156806 (hereinafter Karpistsenko).
Regarding claims 4, 10, and 16 U.S. Patent 10,558,629 teaches The system/method/medium as claimed in claim 1, 7, or 13. The claims 4, 10, and 16 differ from claims 1, 7, or 13 herein in that it fails to disclose analyze measurable factors and outlier data for processing data quality requirements based on a plurality of sources and identify an attribute usable for establishing a data pattern model. Karpistsenko further teaches this limitation as in [0039]-[0041], [0136], [0144], and [0235] where analysis of measurable factors includes further outliers and is for multiple sources, to identify attributes for data pattern modeling for data quality requirements. Therefore, it would have been obvious to modify claims 1, 7, or 13 of U.S. Patent No. 10,558,629 to include analysis based on measurable factors and outliers from multiple sources for attributes used in data pattern modeling. One having ordinary skill in the art would have been motivated to make such a modification to provide an analysis that works more effectively for dataflow analytics including by processing outlier data in analysis thus avoiding extreme values in the data quality/analysis.
Regarding claims 6 and 12 U.S. Patent 10,558,629 teaches The system/method as claimed in claim 1 or 7. The claims 6 and 12 differ from claims 1 or 7 herein in that it fails to disclose update target data from sources in real time to reflect updates made to a source. Karpistsenko further teaches this limitation as in [0019], [0100], [0111], and [0160]-[0163] where the operations and analysis are on real-time data including real-time sources. Therefore, it would have been obvious to modify claims 1, 7, or 13 of U.S. Patent No. 10,558,629 to include analysis of real-time updated data streams from sources. One having ordinary skill in the art would have been motivated to make such a modification to provide an analysis of data quality with real-time analysis for a user, where real-time updates and analysis provide a .

Allowable Subject Matter
Note all of the independent claims and dependent claims are rejected based on double patenting and under 35 U.S.C. 112(b) as above. Nonetheless, a statement is made here as it relates to indicating allowable subject matter in regards to the state of the prior art (i.e. with respect to 35 USC 102 and 103) in order to practice compact prosecution. 
The following is a statement of reasons for the indication of allowable subject matter: 
The independent claims 1, 7, and 13 appear to contain possible allowable subject matter over the prior art for similar reasons as given for the allowance in parent application 16/424,001. Specifically, while the scope of the claims differs from the parent case, the instant claims still appear to contain likely allowable subject matter. 
After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-17 would appear to contain subject matter allowable over the prior art.
The independent claims 1, 7, and 13 present in the claims set filed 12/23/2019 recite specific operations and details of the invention as directed to data analysis and profiling for a data cascade including information about attributes linked to another attribute in a sequential manner, as well as identifying a combination of attributes for the data pattern model, establishing a data harmonization model based on data quality requirement, data pattern model domain, and conversion rule, as well as generating a data cleansing result based on the other recited elements, all of which are implemented 
The closest prior art found in the searches are Palrecha (US20130166515) and Kung (US20130166515). As well as additional references found including Chaturvedi (US2012/0150825), Meyer (US2014/0279295), Mohan (US2016/0004742), Wurzer (US2016/0232216), and Saillet (US2019/0095801).
Palrecha teaches generally handling data in data lakes including data from a plurality of sources. This includes generally profiling the data and using cognitive learning for some functions. Palrecha as at [0055]-[0059] and Fig. 4 teaches a data harmonization model generally, but this is removed from the specific claimed elements and implementations. Moreover, Palrecha has no teachings relating to the claimed “data cascade.” Kung was cited in the parent application prosecution for teaching a generic version of a “data cascade” as in [0017]-[0019] wherein profiling attributes are selected based on profiling a data file. However, nothing therein relates to the attributes being in the explicit cascade as claimed with attributes linked in the “sequential manner”.
Additional closest references include Chaturvedi, which relates generally to receiving a data set and selecting features of such set to determine ‘quality estimation”. This includes adjusting cleansing to accommodate problematic data. However, while this bears a general relation to the learning/cognitive aspects of the instant claims, the specifics of the instant claim are different. Nothing in Chaturvedi relates to any data cascade of sequentially linked attributes, nor are any attributes used to generate a data pattern model in any fashion akin to the instant claims. Meyer teaches generally a data harmonization system, but its operation is far removed from the instant claims and it lacks any of the recited data cascades, or data models. Mohan likewise, is generally directed to data harmonization, including as in [0035] generally discovering links between concepts. However, these links are not sequential and not in a cascade. Nor is there any disclosure therein of a harmonization model or cleansing as in the instant claims. Wurzer is another reference generally in the field of harmonizing data. It includes operations to perform such harmonization, but like the other references, lacks any teaching of the claimed data cascade of sequentially linked attributes, data models as claimed, in combination with the other limitations. Further, there is no use of any feedback, learning, or anything to resemble artificial intelligence or cognitive learning. Finally, Saillet is directed to cognitive recommendations for data preparation and quality. This includes as in [0013] for specific data cleansing tasks  including based on as in [0014]-[0025] machine learning for quality metrics. This cleansing for quality compliance as in [0039]-[0045] used multiple data models for classification, profiling, and transformation to meet quality requirements based on patterns. However, there is nothing about sorting target data with a quality requirement being sorted into a data cascade of attributes linked in a sequential manner. Any features/attributes appear to not be sorted, not processed in a cascade, and not linked in the sequential manner as recited in the instant claims. Overall, the state of the prior art appears to indicate general references in the same field and directed to similar problems, but none appear to teach or suggest (alone or in combination) the instant claims as a whole.
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features as explained above in combination and conjunction with all of the other specific limitations recited in the respective independent claims. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore independent claims 1, 7, and 13 appear to contain allowable subject matter over the prior art.

.

Conclusion
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                         10/22/2021